SOUTHWESTERN ENERGY COMPANY 2013 INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

﻿

SOUTHWESTERN ENERGY COMPANY, a Delaware corporation (“Southwestern”), has on
this ___ day of _____________, 20__ (the “Award Date”) granted to
_______________ (the “Participant”) a Restricted Stock Unit Award with respect
to shares of Southwestern’s Common Stock ($.01 par value) (“the “Award”).  This
Award is subject to the terms of this Restricted Stock Unit Award Agreement (the
“Agreement”) and is made pursuant to the Southwestern Energy Company 2013
Incentive Plan (as amended May 17, 2016 and May 23, 2017) (the “Plan”) and the
Southwestern Energy Company Guidelines for Long-Term Incentive Awards (the
“Guidelines”) thereunder, both of which are incorporated into this Agreement by
reference. Any capitalized terms used herein that are otherwise undefined shall
have the meaning provided in the Plan or the Guidelines.

1.



Acceptance of Terms and Conditions.  By acknowledging and accepting this Award,
Participant agrees to be bound by the terms and conditions of this Agreement,
the Plan (including without limitation, Section 12 of the Plan), and all
conditions established by Southwestern in connection with Awards issued under
the Plan, and Participant further acknowledges and agrees that this Award does
not confer any legal or equitable right (other than those rights constituting
the Award itself) against Southwestern or any Subsidiary (collectively, the
“Company”) directly or indirectly, or give rise to any cause of action at law or
in equity against the Company. To vest in the Restricted Stock Units (“RSUs”)
described in this Agreement, Participant must accept this Award.  If Participant
fails to accept this Award prior to the first Vesting Date, the Award will be
cancelled and forfeited.

2.



Grant.  Subject to the restrictions, limitations, terms and conditions specified
in the Plan and this Agreement, effective as of the Award Date, Southwestern
hereby grants the Participant ______ RSUs.

3.



Vesting.  Except as otherwise provided in Sections 5 and 7 of this Agreement, on
each of the dates set forth below (each a “Vesting Date”), subject to the
Participant’s continued employment with the Company, the Participant will become
vested in the below-stated percentage of the total number of RSUs granted with
respect to this Award, until the Participant is 100% vested in the RSUs:

﻿

﻿

 

Percentage of Total RSUs Granted under Award

Vesting Date

﻿

 

﻿

 

﻿

 

﻿

 



--------------------------------------------------------------------------------

 

4.



Settlement.  Within 5 business days following the vesting of any RSUs granted
pursuant to this Agreement under Section 2, Section 5 or Section 7, subject to
Section 9 hereof, with respect to each vested RSU, at the election of the
Committee in its sole discretion, Southwestern will either (a) issue and deliver
to the Participant one share of Common Stock or (b) pay to the Participant an
amount in cash equal to the Fair Market Value of one share of Common Stock as of
the Vesting Date, and for the avoidance of doubt, may settle the Award using a
combination of shares of Common Stock and cash in accordance with the foregoing.

5.



Termination of Employment. 

(a) Termination due to Death, Disability or Retirement.  If the Participant’s
employment with the Company is terminated as a result of the Participant’s
death, Disability, or Retirement, all unvested RSUs on the date of such
termination shall become fully vested and will be settled in accordance with
Section 4 above.

(b) Other Terminations.  If the Participant’s employment with the Company is
terminated for any reason other than those specified in Section 5(a) above, all
unvested RSUs on the date of the Participant’s termination of employment shall
be forfeited on the date of such termination of employment, without any payment
of consideration by the Company to the Participant.

6.



Subsidiaries.  Unless the Committee determines otherwise, any unvested RSUs held
by a Participant employed by an entity that is a Subsidiary will terminate and
be forfeited immediately on the date such entity ceases to be a Subsidiary of
Southwestern.

7.



Change in Control.  Upon a Change in Control, as defined in the Plan, all
unvested RSUs shall fully vest and will be settled in accordance with Section 4
above.

8.



Limitations on Transfer.  Prior to vesting of the RSUs granted pursuant to this
Award, the RSUs may not be transferred by the Participant under any
circumstances and any transfer of the Participant’s rights with respect to these
RSUs, whether voluntary or involuntary, by operation of law or otherwise, will
result in the cancellation and forfeiture of this Award and the transfer shall
be of no force or effect.

9.



Responsibility for Taxes.  The Participant shall be solely responsible for any
applicable taxes (including, without limitation, income and excise taxes) and
penalties, and any interest that accrues thereon, which he or she incurs in
connection with the vesting, or settlement of this Award, in accordance with
Section 16 of the Plan.  However, upon the exercise or settlement of this Award
in cash, or any payment with respect to this Award, the Company shall have the
right to withhold from any payment required to be made pursuant thereto an
amount sufficient to satisfy the federal, state, local and/or non-U.S.
withholding tax requirements, if any, attributable to such exercise, settlement
or payment. 

10.



Section 409A of the Code.  The benefits provided hereunder shall be paid in such
a manner as to satisfy Section 409A of the Code or an exception to the
application of Section 409A of the Code. To the extent that these benefits
become subject to Section 409A of the Code, this Agreement and the Plan shall be
interpreted and construed to the fullest extent allowed under Section 409A of
the Code and the applicable guidance thereunder to satisfy the requirements of
an



--------------------------------------------------------------------------------

 

exception or to comply with Section 409A of the Code and the applicable guidance
thereunder and to avoid any additional tax thereunder.  Notwithstanding the
foregoing or any provision of this Agreement or the Plan to the contrary, in no
event shall the Company be liable to a Participant on account of an Award’s
failure to (i) qualify for favorable U.S. or non-U.S. tax treatment or (ii)
avoid adverse tax treatment under U.S. or non-U.S. law, including, without
limitation, Section 409A of the Code.  In addition, notwithstanding anything in
this Agreement to the contrary, if a Participant is a Specified Employee at the
time of his or her Separation from Service, any payment(s) with respect to any
Award subject to Section 409A of the Code to which such Participant would
otherwise be entitled by reason of such Separation from Service shall be made on
the date that is six (6) months after the Participant’s Separation from Service
(or, if earlier, the date of the Participant’s death). 

11.



Conformity with the Plan. This Agreement is intended to conform in all respects
with, and is subject to, all applicable provisions of the Plan. If there is any
conflict between the terms and conditions of the Plan and this Agreement the
terms of the Plan, as interpreted by the Committee, shall govern.

12.



No Rights to Continued Employment. Nothing in this Agreement or in the Plan
shall confer upon the Participant any right with respect to the continuation of
the Participant’s employment by or service to the Company or interfere in any
way with the right of the Company at any time to terminate the Participant’s
employment or service or to increase or decrease the compensation of the
Participant from the rate in existence at the time of the grant of this Award.

13.



Consent to Transfer Personal Data. The Participant acknowledges and consents to
the collection, use, processing and transfer of personal data as described in
this Section 13. The Company holds certain personal information about the
Participant for the purpose of managing and administering the Plan (the “Data”).
The Company may transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. The Participant
authorizes the Company and any third parties to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of Common
Stock on the Participant’s behalf to a broker or other third party with whom the
Participant may elect to deposit any shares of Common Stock acquired or received
pursuant to the Plan.

14.



Confidentiality. The Participant agrees not to disclose the existence or terms
of this Award to any other employees of the Company or third parties with the
exception of the Participant’s accountants, attorneys, or spouse, and shall
ensure that none of them discloses such existence or terms to any other person,
except as required to comply with legal process.

15.



Failure to Comply; Recoupment. 

(a) In addition to the remedies provided for in the Plan, if the Participant
fails to comply with any of the terms and conditions of the Plan or this
Agreement, unless such failure is remedied within ten days after the Participant
is notified of such failure by the Committee, such failure to comply shall be
grounds for the cancellation and forfeiture of this Award, in whole or in part,
as the Committee may determine.



--------------------------------------------------------------------------------

 

(b) Notwithstanding anything herein to the contrary, the Company will be
entitled to the extent permitted or required by applicable law or Company policy
as in effect from time to time to recoup compensation of whatever kind paid by
the Company or any of its Subsidiaries at any time to a Participant under the
Plan, including any benefits the Participant may receive in connection with the
grant or vesting of RSUs pursuant to this Agreement.

16.



Rights as a Stockholder.  Except as otherwise expressly provided in this
Agreement or the Plan, the Participant shall not have any rights as a
stockholder with respect to any shares of Common Stock covered by or relating to
this Award granted pursuant to the Plan until the date (if any) of the issuance
of such shares of Common Stock or the date as of which the Company records the
Participant or his or her nominee as the owner of such shares of Common Stock,
free and clear of any restrictions or conditions pursuant to the Plan or this
Agreement, in its books and records.

17.



Modification. This Agreement and the Plan constitute the entire agreement of the
parties with respect to the subject matter hereof.  The Committee may amend,
modify or terminate this Agreement in accordance with Section 17 of the Plan,
provided that no such amendment or modification shall adversely affect the right
of the Participant under this Agreement without the Participant’s written
consent other than as set forth in Section 17(b) of the Plan.

18.



Governing Law. All matters arising under this Agreement, including matters of
validity, construction and interpretation, shall be governed by the internal
laws of the State of Delaware, without regard to any state’s conflict of law
principles.

19.



Electronic Delivery and Acceptance.  Southwestern may, in its sole and absolute
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means and/or require the Participant to
accept this Award or any future Award by electronic means.  The Participant
hereby consents to receive such documents by electronic delivery and agrees that
acceptance of this Award and any future Award may be through an on-line or
electronic system established and maintained by Southwestern or a third party
designated by Southwestern.

20.



Severability.  Whenever feasible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

21.



Waiver.  The waiver by the Company with respect to your compliance with any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach of such party of
a provision of this Agreement.

22.



Participant Acknowledgment.  By accepting this Agreement, the Participant agrees
to be bound to all of the terms and conditions of this Agreement and the Plan as
the same may be amended from time to time.

﻿

﻿





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Southwestern has caused this Agreement to be executed by its
undersigned duly authorized officer as of the ____ day of ________, 20____.

﻿

﻿

﻿

ATTEST:SOUTHWESTERN ENERGY COMPANY

﻿

﻿

 

 

 

By:

_____________________________

By:

_____________________________

﻿

_____________________________

 

 



﻿

      

On this ____ day of ____________, _____, the undersigned hereby acknowledges,
accepts, and agrees to all terms and provisions of the foregoing Agreement.

﻿

______________________________________

[Participant]

﻿

﻿



--------------------------------------------------------------------------------